Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 28 objected to because of the following informalities:  claim 28 recites in line 1 “an device” please correct to read “a device”.  Appropriate correction is required.
Double Patenting 
The no statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A no statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a no statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Regarding Claims 1,6,8,10,11,12,14,15,22,25,26,27,28,29,30,31,32 and 33, are rejected on the ground of no statutory obviousness-type double patenting as being unpatentable respectively over claims 1,2,3,4,5,6,1,7,11,14,15,16,17,18,19,20 and 21 of U.S. Patent No. 11258958 B2 (see Table below). The instant application claims are broad in scope than the claims of U.S. Patent 11258958 B2, in that claims 1,2,3,4,5,6,1,7,11,14,15,16,17,18,19,20 and 21 of the U.S. Patent contain all the limitations of claims 1,6,8,10,11,12,14,15,22,25,26,27,28,29,30,31,32 and 33 of the instant application. Claims 1,6,8,10,11,12,14,15,22,25,26,27,28,29,30,31,32 and 33 of the instant application are therefore not patently distinct from the earlier U.S. Patent claim and such is unpatentable for obvious-type double patenting.

Instant Application
US 11258958 B2
1. A feedback and control method of operating a device, the device having a visual display, the method comprising: determining values that are representative of each of a plurality of variables; representing each of the variables on the display using a display component, wherein a dimension of each display component is proportional to the value that is representative of the corresponding variable, and wherein the display components representing each of the variables are arranged substantially contiguously such that when the sum of the values is equal to a pre-defined constant (X) the substantially contiguously arranged display components extend between an origin point on the display and a target end point on the display wherein each display component comprises a shape shown on the display for which the dimension that is proportional to the value that is representative of the corresponding variable extends between a first end and a second end of the display component, and wherein the display components are arranged such that the first end of a display component corresponding to one of the variables is adjacent to the second end of an immediately preceding display component; and receiving an input that changes a value that is representative of one of the variables and consequentially adjusting both the corresponding display component and a corresponding attribute of the device.
1. A feedback and control method of operating an image capture device operable to capture an image of a scene, the device having a visual display, the method comprising: determining values that are representative of each of a plurality of image variables, one or more other values that are representative of one or more other variables 
6. The method of claim 1, wherein the target end point is indicated on the display by a further display component.

8. The method of claim 1, wherein the display components comprise correspondingly shaped elements shown by the display.

10. The method of claim 1, wherein each of the display components comprises a circular arc shown on the display, and wherein the length of the arc is proportional to the value that is representative of each variable.

11. The method of claim 10, wherein when the sum of the representative values is equal to the pre-defined constant (X) the substantially contiguously arranged display components extend around a circumference of a circle.

12. The method of claim 1, wherein each of the display components comprises any of a line or a parallelogram shown on the display, and wherein the length of the line or parallelogram is proportional to the value that is representative of each variable.


14. The method of claim 1, and further comprising: consequentially adjusting one or more other values that are representative of one or more other variables so that the sum of the values is equal to the pre-defined constant (X); and for each of the values that have been adjusted, adjusting the display component that corresponds to the adjusted variables.

15. The method according to claim 1, wherein, for any of the values that have been adjusted that are representative of a variable that is associated with an attribute of the device, adjusting both the display component and attribute of the device that corresponds to the adjusted value.

22. The method of claim 1, wherein the values that are representative of each of the variables each positively correlate with the corresponding variable.


25. The method of claim 1, wherein the step of determining values that are representative of each of a plurality of variables comprises: obtaining initial values from each of one or more inputs of the device, wherein the inputs are obtained from one or more of user controls of the device, external device connections, or sensors of the device.


26. The method of claim 1, wherein the step of representing each of the variables on a display using a display component comprises any of: for each of the variables, generating a corresponding display component on an electronic visual display of the device; or for each of the variables, providing a corresponding display component of a mechanical display.

27. A non-transitory computer readable medium storing computer interpretable instructions which when interpreted by a programmable computer cause the computer to perform a method in accordance with claim 1.
2. The method of claim 1, wherein the target end point is indicated on the display by a further display component.

3. The method of claim 1, wherein the display components comprise correspondingly shaped elements shown by the display.

4. The method of claim 1, wherein each of display components comprises a circular arc shown on the display, and wherein the length of the arc is proportional to the value that is representative of each image variable.

5. The method of claim 4, wherein when the sum of the representative values is equal to the pre-defined constant (X) the substantially contiguously arranged display components extend around a circumference of a circle.


6. The method of claim 1, wherein each of display components comprises any of a line and parallelogram shown on the display, and wherein the length of the line or parallelogram is proportional to the value that is representative of each image variable.


1. … consequentially adjusting one or more other values that are representative of one or more other variables so that the sum of the values is equal to the pre-defined constant (X); for each of the values that have been adjusted, adjusting the display component that corresponds to the adjusted image variables..



7. The method of claim 1, wherein, for any of the values that have been adjusted that are representative of an image variable that is associated with an attribute of the image capture device, adjusting both the display component and attribute of the image capture device that corresponds to the adjusted value.

11. The method of claim 1, wherein the values that are representative of each of the variables each positively correlate with the corresponding variable.


14. The method of claim 1, wherein the step of determining values that are representative of each of a plurality of variables comprises: obtaining initial values from each of one or more inputs of the image capture device, wherein the inputs are obtained from one or more of user controls of the image capture device, external device connections, and sensors of the image capture device.

15. The method of claim 1, wherein the step of representing each of the image variables on a display using a display component comprises any of: for each of the variables, generating a corresponding display component on an electronic visual display of the image capture device; and for each of the variables, providing a corresponding display component of a mechanical display.

16. A non-transitory computer readable medium storing computer interpretable instructions which when interpreted by a programmable computer cause the computer to perform a method in accordance with claim 1.
28. A device comprising: a sensor; a plurality of inputs; a display; and a processor; wherein the processor is configured to: determine values that are representative of each of a plurality of variables; represent each of the variables on the display using a display component, a dimension of each display component being proportional to the value of the corresponding variable, and the display components representing each of the variables being arranged substantially contiguously such that when the sum of the variables is equal to a pre-defined constant (X) the substantially contiguously arranged display components extend between an origin point on the display and a target end point on the display, wherein each display component comprises a shape shown on the display for which the dimension that is proportional to the value that is representative of the corresponding variable extends between a first end and a second end of the display component, and wherein the display components are arranged such that the first end of a display component corresponding to one of the variables is adjacent to the second end of an immediately preceding display component; and receive an input that changes a value that is representative of one of the variables and consequentially adjust both the corresponding display component and a corresponding attribute of the device.
17. An image capture device that is arranged to capture an image of a scene, the image capture device comprising: an image sensor; a plurality of inputs; a display; and a processor; wherein the processor is configured to: determine values that are representative of each of a plurality of image variables, variables is adjacent to the second end of an immediately preceding display component; receive an input that changes one of the values that is representative of one of the image variables, consequentially adjust one or more other values that are representative of other image variables 
29. The device of claim 28, wherein the processor is configured to: consequentially adjust one or more other values that are representative of one or more other variables so that the sum of the variables values is equal to the pre-defined constant (X) and, for each of the values that have been adjusted, to adjust the display component that corresponds to the adjusted variables.


30. The device of claim 28, wherein the inputs comprise user controls of the device.

31. The device of claim 30, wherein the user controls of the device comprise one or more of a touch screen, a touch pad, a voice-user interface, a gesture recognition device, a motion sensing device or manually operated user input devices.

32. The device of claim 30, wherein the inputs further comprise one or more of external device connections, or sensors of the device.

33. The device of claim 28, wherein the display comprises any of an electronic visual display or a mechanical display.
17. consequentially adjust one or more other values that are representative of other image variables 


18. The image capture device of claim 17, wherein the inputs comprise user controls of the image capture device.

19. The image capture device of claim 18, wherein the user controls of the image capture device comprise one or more of a touch screen, a touch pad, a voice-user interface, a gesture recognition device, a motion sensing device and manually operated user input devices.

20. The image capture device of claim 18, wherein the inputs further comprise one or more of external device connections, and sensors of the image capture device.


21. The image capture device of claim 17, wherein the display comprises any of an electronic visual display and a mechanical display.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,6,8,10,11,14,15,22,25 and 27-33 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US 20160127638 A1, hereinafter “Guo”), in view of NPL IDS filed on 04/27/2022 to MELIH (hereinafter “Melih”),), and titled "Interactive Donut Chart", 08JUN2014, XP055494067, http://beatexcel.com/interactive-donut-chart/.

Regarding claim 1, Guo teaches a feedback and control method of operating a device, the device having a visual display (Figs. 4&8), the method comprising: 
determining values that are representative of each of a plurality of variables;
representing each of the variables on the display using a display component, wherein a dimension of each display component is proportional to the value that is representative of the corresponding variable, and wherein the display components representing each of the variables are arranged substantially contiguously Figs. 4 A-C, [0072]-[0081]: electronic device simultaneously displays n rotator adjusting controls corresponding to n shooting parameters, respectively, by taking the click position of the click signal as a circle center. For example, the n rotator adjusting controls may each be displayed as one of a complete circle, an incomplete circle, a complete ring, and an incomplete ring), 
wherein each display component comprises a shape shown on the display for which the dimension that is proportional to the value that is representative of the corresponding variable extends between a first end and a second end of the display component, Figs. 4C, [0076]: electronic device displays three rotator adjusting controls 44 corresponding to three shooting parameters, respectively, at three different arc positions on the same ring, and each of the rotator adjusting controls 44 is an incomplete ring occupying one third of a complete ring. Also for example, a first one of the rotator adjusting controls 44 corresponds to the shooting parameter ISO, a second one the rotator adjusting controls 44 corresponds to the shooting parameter aperture, and a third one of rotator adjusting controls 44 corresponds to the shooting parameter exposure compensation) , 
Guo does not teach when the sum of the values is equal to a pre-defined constant (X) the substantially contiguously arranged display components extend between an origin point on the display and a target end point on the display, and wherein the display components are arranged such that the first end of a display component corresponding to one of the variables is adjacent to the second end of an immediately preceding display component, and receiving an input that changes a value that is representative of one of the variables and consequentially adjusting both the corresponding display component and a corresponding attribute of the device.
However, Melih discloses when the sum of the values is equal to a pre-defined constant (X) the substantially contiguously arranged display components extend between an origin point on the display and a target end point on the display (as illustrated by Figure 1 and pg. 1-6: an interactive donut chart to visualize data in rings, where each ring represents a data series of 5 variables with a total of 100%), and wherein the display components are arranged such that the first end of a display component corresponding to one of the variables is adjacent to the second end of an immediately preceding display component (as illustrated by Figure 1 and pg. 1-6: an interactive donut chart to represent a 100 % data distribution table of 5 variables adjacent to each others), and receiving an input that changes a value that is representative of one of the variables and consequentially adjusting both the corresponding display component and a corresponding attribute of the device (as illustrated by Figures and pg. 1-6: from the data table user can change data in the data table to be represented on the interactive donut chart).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate when the sum of the values is equal to a pre-defined constant (X) the substantially contiguously arranged display components extend between an origin point on the display and a target end point on the display, and wherein the display components are arranged such that the first end of a display component corresponding to one of the variables is adjacent to the second end of an immediately preceding display component, and receiving an input that changes a value that is representative of one of the variables and consequentially adjusting both the corresponding display component and a corresponding attribute of the device as taught by Melih into Guo electronic device. The suggestion/ motivation for doing so would be to provide a chart easier to read and quickly understand the data that is plotted.

Regarding claim 6, the Guo and Melih combination teaches the method of  claim 1, in addition Guo discloses wherein the target end point is indicated on the display by a further display component (Figs. 4 A-C, [0072]-[0081]: electronic device simultaneously displays n rotator adjusting controls corresponding to n shooting parameters, respectively, by taking the click position of the click signal as a circle center. For example, the n rotator adjusting controls may each be displayed as one of a complete circle, an incomplete circle, a complete ring, and an incomplete ring).

Regarding claim 8, the Guo and Melih combination teaches the method of claim 1, in addition Guo discloses wherein the display components comprise correspondingly shaped elements shown by the display (Figs. 4 A-C, [0072]-[0081]: electronic device simultaneously displays n rotator adjusting controls corresponding to n shooting parameters, respectively, by taking the click position of the click signal as a circle center. For example, the n rotator adjusting controls may each be displayed as one of a complete circle, an incomplete circle, a complete ring, and an incomplete ring).

Regarding claim 10, the Guo and Melih combination teaches the method of claim 1, in addition Guo discloses wherein each of display components comprises a circular arc shown on the display, and wherein the length of the arc is proportional to the value that is representative of each image variable (Figs. 4C, [0076]: electronic device displays three rotator adjusting controls 44 corresponding to three shooting parameters, respectively, at three different arc positions on the same ring, and each of the rotator adjusting controls 44 is an incomplete ring occupying one third of a complete ring. Also, for example, a first one of the rotator adjusting controls 44 corresponds to the shooting parameter ISO, a second one the rotator adjusting controls 44 corresponds to the shooting parameter aperture, and a third one of rotator adjusting controls 44 corresponds to the shooting parameter exposure compensation).

Regarding claim 11, the Guo and Melih combination teaches the method of claim 10, in addition Melih discloses wherein when the sum of the representative values is equal to the pre-defined constant (X) the substantially contiguously arranged display components extend around a circumference of a circle (as illustrated by Figure 1 and pg. 1-6: an interactive donut chart to visualize data in rings, where each ring represents a data series of 5 variables with a total of 100%).

Regarding claim 14, the Guo and Melih combination teaches the method of claim 1, in addition Melih discloses comprising: consequentially adjusting one or more other values that are representative of one or more other variables so that the sum of the values is equal to the pre-defined constant (X); and for each of the values that have been adjusted, adjusting the display component that corresponds to the adjusted variables (as illustrated by Figures and pg. 1-6: from the data table user can change data in the data table to be represented on the interactive donut chart).

Regarding claim 15, the Guo and Melih combination teaches the method of claim 1, in addition Melih discloses wherein, for any of the values that have been adjusted that are representative of a variable that is associated with an attribute of the device, adjusting both the display component and attribute of the device that corresponds to the adjusted value (as illustrated by Figures and pg. 1-6: from the data table user can change data in the data table to be represented on the interactive donut chart).
Regarding claim 22, the Guo and Melih combination teaches the method of claim 1, in addition Guo discloses wherein the values that are representative of each of the variables each positively correlate with the corresponding variable (Figs. 4C, [0076]: electronic device displays three rotator adjusting controls 44 corresponding to three shooting parameters, respectively, at three different arc positions on the same ring, and each of the rotator adjusting controls 44 is an incomplete ring occupying one third of a complete ring. Also, for example, a first one of the rotator adjusting controls 44 corresponds to the shooting parameter ISO, a second one the rotator adjusting controls 44 corresponds to the shooting parameter aperture, and a third one of rotator adjusting controls 44 corresponds to the shooting parameter exposure compensation).

Regarding claim 25, the Guo and Melih combination teaches the method of claim 1, in addition Guo discloses wherein the step of determining values that are representative of each of a plurality of variables comprises: obtaining initial values from each of one or more inputs of the device, wherein the inputs are obtained from one or more of user controls of the device, external device connections, or sensors of the device ([0072] In step 401, the electronic device receives a click signal triggered from a viewfinder displayed on the touchscreen. [0074] In step 402, the electronic device simultaneously displays a plurality of rotator adjusting controls corresponding to a plurality of shooting parameters, respectively.).

Regarding claim 27,  claim 27 has been analyzed and rejected with regard to claim 1 and in accordance with Guo 's further teaching on: non-transitory computer readable medium storing computer interpretable instructions which when interpreted by a programmable computer cause the computer to perform a method (Figs. 1&8, [0108]: a non-transitory computer-readable storage medium storing instructions, such as included in the memory 804, executable by the processors 820 of the device 800, for performing the above described methods).

Regarding claim 28, Guo teaches a device comprising: a sensor; a plurality of inputs; a display; and a processor (Fig. 8, [0099] [0102],: I/O interface 812, processor component 802, multimedia component 808 (includes an LCD, a front-facing camera and/or a rear-facing camera)); wherein the processor is configured to: 
determine values that are representative of each of a plurality of variables; represent each of the variables on the display using a display component, a dimension of each display component being proportional to the value of the corresponding variable, and the display components representing each of the variables being arranged substantially contiguously (Figs. 4 A-C, [0072]-[0081]: electronic device simultaneously displays n rotator adjusting controls corresponding to n shooting parameters, respectively, by taking the click position of the click signal as a circle center. For example, the n rotator adjusting controls may each be displayed as one of a complete circle, an incomplete circle, a complete ring, and an incomplete ring) Figs. 4C, [0076]: electronic device displays three rotator adjusting controls 44 corresponding to three shooting parameters, respectively, at three different arc positions on the same ring, and each of the rotator adjusting controls 44 is an incomplete ring occupying one third of a complete ring. Also for example, a first one of the rotator adjusting controls 44 corresponds to the shooting parameter ISO, a second one the rotator adjusting controls 44 corresponds to the shooting parameter aperture, and a third one of rotator adjusting controls 44 corresponds to the shooting parameter exposure compensation), 
Guo does not teach when the sum of the values is equal to a pre-defined constant (X) the substantially contiguously arranged display components extend between an origin point on the display and a target end point on the display, and wherein the display components are arranged such that the first end of a display component corresponding to one of the variables is adjacent to the second end of an immediately preceding display component; and receive an input that changes a value that is representative of one of the variables and consequentially adjust both the corresponding display component and a corresponding attribute of the device.
However, Melih discloses when the sum of the values is equal to a pre-defined constant (X) the substantially contiguously arranged display components extend between an origin point on the display and a target end point on the display (as illustrated by Figure 1 and pg. 1-6: an interactive donut chart to visualize data in rings, where each ring represents a data series of 5 variables with a total of 100%), and wherein the display components are arranged such that the first end of a display component corresponding to one of the variables is adjacent to the second end of an immediately preceding display component (as illustrated by Figure 1 and pg. 1-6: an interactive donut chart to represent a 100 % data distribution table of 5 variables adjacent to each others), and receive an input that changes a value that is representative of one of the variables and consequentially adjust both the corresponding display component and a corresponding attribute of the device (as illustrated by Figures and pg. 1-6: from the data table user can change data in the data table to be represented on the interactive donut chart).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate when the sum of the values is equal to a pre-defined constant (X) the substantially contiguously arranged display components extend between an origin point on the display and a target end point on the display, and wherein the display components are arranged such that the first end of a display component corresponding to one of the variables is adjacent to the second end of an immediately preceding display component; and receive an input that changes a value that is representative of one of the variables and consequentially adjust both the corresponding display component and a corresponding attribute of the device as taught by Melih into Guo electronic device. The suggestion/ motivation for doing so would be to provide a chart easier to read and quickly understand the data that is plotted.

Regarding claim 29, the Guo and Melih combination teaches the device of claim 28, in addition Guo discloses wherein the processor is configured to: consequentially adjust one or more other values that are representative of one or more other variables so that the sum of the values is equal to the pre-defined constant (X) and, for each of the values that have been adjusted, to adjust the display component that corresponds to the adjusted variables (as illustrated by Figures and pg. 1-6: from the data table user can change data in the data table to be represented on the interactive donut chart).

Regarding claim 30, the Guo and Melih combination teaches the device of claim 28, in addition Guo discloses wherein the inputs comprise user controls of the device (Figs. 4 A-C, [0072]-[0081]: a first one of the rotator adjusting controls 44 corresponds to the shooting parameter ISO, a second one the rotator adjusting controls 44 corresponds to the shooting parameter aperture, and a third one of rotator adjusting controls 44 corresponds to the shooting parameter exposure compensation.).

Regarding claim 31, the Guo and Melih combination teaches the device of claim 30, in addition Guo discloses wherein the user controls of the device comprise one or more of a touch screen, a touch pad, a voice-user interface, a gesture recognition device, a motion sensing device and manually operated user input devices (Figs. 2A and 4 A-C, [0046]&[0078]:  the electronic device has a touchscreen and the electronic device adjusts the shooting parameter according to a sliding touch signal).

Regarding claim 32, the Guo and Melih combination teaches the device of claim 30 in addition Guo discloses wherein the inputs further comprise one or more of external device connections, or sensors of the device (Fig. 8, [0098]: an input/output (I/O) interface 812, a sensor component 814, and a communication component 816.).

Regarding claim 33, the Guo and Melih combination teaches the device of claim 28, in addition Guo discloses wherein the display comprises any of an electronic visual display or a mechanical display (Fig. 8, [0102]: multimedia component 808 includes a screen between the device 800 and a user and for providing an output interface. In some embodiments, the screen may include a liquid crystal display (LCD) and a touch panel (TP)).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the Guo and Melih combination as applied above, in view of Pettersson et al. (US 20170041527 A1, hereinafter “Pettersson”).

Regarding claim 12, the Guo and Melih combination teaches the method of claim 1, except wherein each of the display components comprises any of a line or a parallelogram shown on the display, and wherein the length of the line or parallelogram is proportional to the value that is representative of each variable.
However, Pettersson discloses wherein each of display components comprises any of a line or parallelogram shown on the display, and wherein the length of the line or parallelogram is proportional to the value that is representative of each image variable (Fig. 3, [0038]: interactive display 300 to display multiple slider interface elements, such as the slider interface elements 306, 304, 302 and 314, for adjusting settings of multiple capture parameters.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein each of display components comprises any of a line or parallelogram shown on the display, and wherein the length of the line or parallelogram is proportional to the value that is representative of each image variable as taught by Pettersson into the Guo and Melih combination. The suggestion/ motivation for doing so would be to provide an easy way for the user to capture multiple images of a scene with their regular digital cameras while precluding the need to maintain a dedicated bracketing application (Pettersson: [0003]).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over the Guo and Melih combination as applied above, in view of Misawa et al. (US 20190253628 A1, hereinafter “Misawa”).

Regarding claim 26, the Guo and Melih combination teaches the method of claim 1, in addition Guo discloses wherein the step of representing each of the variables on a display using a display component comprises any of: for each of the variables, generating a corresponding display component on an electronic visual display of the device (Figs. 4 A-C, [0072]-[0081]: display on a screen a first one of the rotator adjusting controls 44 corresponds to the shooting parameter ISO, a second one the rotator adjusting controls 44 corresponds to the shooting parameter aperture, and a third one of rotator adjusting controls 44 corresponds to the shooting parameter exposure compensation.).
the Guo and Melih combination does not teach for each of the variables, providing a corresponding display component of a mechanical display.
However, Misawa discloses for each of the variables, providing a corresponding display component of a mechanical display (Figs. 4-18, [0173]-[0181]: operation dial 110 comprise a touch sensor 130 and a dial-display 132 are provided on an upper end portion of the inner peripheral part 112. outer peripheral part 114 is supported so as to be rotatable in normal and reverse directions. In FIGS. 5 and 6, an arrow direction (counterclockwise rotation direction) indicated by a reference numeral R+ is referred to as a plus rotation direction, and an arrow direction (clockwise rotation direction) indicated by a reference numeral R− is referred to as a minus rotation direction.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate for each of the variables, providing a corresponding display component of a mechanical display as taught by Misawa into the Guo and Melih combination. The suggestion/ motivation for doing so would be to provide the camera having the compact configuration and high operability (Misawa: [0103]).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697